EXAMINER’S COMMENT
The terminal disclaimer filed on December 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,724,204 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vamsi Kakarla on February 28, 2022.
The application has been amended as follows: 
Regarding claim 1, in each of lines 3, 4, 7, and 8, “vertebrae” has been changed to “vertebra”.  
Regarding claim 1, in lines 4-5, “at a proximal end” has been changed to “by a proximal end of the extension portion”.  In line 9, “at a proximal end” has been changed to “by a proximal end of the extension portion”.  In the last paragraph, “wherein a length of extension portion” has been changed to “wherein a length of the distal end of the extension portion”.  
Regarding claim 2, in line 1, “the extension portion” has been changed to “the distal end of the extension portion”.  In line 3, “the extension portion of the first 
Regarding claim 4, in lines 1-2, “the entire extension portion” has been changed to “the entire distal end of the extension portion”.  In line 2-3, “the entire extension portion” has been changed to “the entire distal end of the extension portion”.
Regarding claim 7, in line 2, “a distal portion of” has been deleted.  In line 3, “a proximal portion of” has been deleted.  
Regarding claim 8, in each of lines 2 and 3, “vertebrae” has been changed to “vertebra”.  
Regarding claim 9, in each of lines 3, 4, 9, and 10, “vertebrae” has been changed to “vertebra”.  
Regarding claim 9, in lines 4-5, “at a proximal end” has been changed to “by a proximal end of the extension portion”.  In line 11, “at a proximal end” has been changed to “by a proximal end of the extension portion”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773